Certified State Law Question, No. 3:91CV7573. This cause is pending before the court on the certification of a state law question from the United States District Court for the Northern District of Ohio, Western Division. In accordance with S.Ct.Prac.R. XVIII, the certifying order contained a designation of one of the parties, Sandoz *1422Pharmaceuticals Corporation, as the moving party. S.Ct.Prac.R. XVTII(5) provides that the moving party shall be referred to as the petitioner and the party adverse to the petitioner shall be referred to as the respondent.
In this court’s order of June 28, 1995, setting forth the date for the filing of petitioners’ brief, the caption of the entry incorrectly identified Janette Coleman et al. as petitioners. On July 28, 1995, petitioners’ briefs were filed by both Janette Coleman et al. and Sandoz Pharmaceuticals Corporation.
It is ordered by the court, sua sponte, that the docket shall be corrected to reflect Janette Coleman et al. as respondents and Sandoz Pharmaceuticals et al. as petitioners. It is further ordered that respondents’ brief shall be due on or before August 28, 1995. It is further ordered that, in lieu of filing a new brief, respondents may file a notice of adoption of the brief filed on July 28,1995, as their answer brief, and, if desired, a supplemental answer brief, so long as the original brief and supplemental brief combined do not exceed fifty pages. The parties shall otherwise comply with the provisions of S.Ct.Prac.R. XVIII(7).